DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10-13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Akimoto et al (US 2002/0196213 A1) in view of Cho et al (US 2006/0132053 A1).

Claim 1, Akimoto (Fig. 1-15) discloses a display module (Fig. 1; Paragraph [0042]) comprising: 
a display panel (Fig. 1) including an inorganic light emitting device (Paragraph [0064]; wherein discloses OLED can be replaced with other inorganic devices), and a pixel circuit (5; Fig. 1); and 
a driving unit (20; Fig. 1) configured to provide a sweep signal (Fig. 5 and 9; Paragraph [0070]; wherein discloses sweep waveform).
Akimoto does not expressly disclose a display panel including an light emitting device, a sweep electrode connected to at least one input pin, and a pulse width modulation (PWM) pixel circuit; and 
a driving unit configured to provide a sweep signal to the sweep electrode through the at least one input pin, 
wherein the PWM pixel circuit includes a driving transistor, and provides a driving current having a pulse width corresponding to a data voltage to the inorganic light emitting device by changing a voltage of a gate terminal of the driving transistor according to the sweep signal applied through the sweep electrode, and 
wherein a number of the at least one input pin varies depending on a size of the display panel.  
Cho (Fig. 1-8) discloses a display panel (Fig. 8) including a light emitting device (Fig. 3 and 4), a sweep electrode (103; Fig. 3 and 4) connected to at least one input pin (MUX; Fig. 3 and 4), and a pulse width modulation (PWM) pixel circuit (Pixel circuit; Fig. 3 and 4; PWM controlled Pixel; Fig. 8); and 

wherein the PWM pixel circuit (Fig. 4) includes a driving transistor (M2; Fig. 4), and provides a driving current (I; Fig. 4; Paragraph [0047]) having a pulse width (Fig. 5) corresponding to a data voltage (Analog Voltage; Fig. 5) to the inorganic light emitting device (Fig. 3-5) by changing a voltage of a gate terminal of the driving transistor (M2; Fig. 4) according to the sweep signal (107; Fig. 4 and 5) applied through the sweep electrode (103; Fig. 4 and 5), and 
wherein a number of the at least one input pin (MUX; Fig. 4 and 8) varies depending on a size of the display panel (Fig. 4 and 8; wherein figure 4 shows a single input pin for the waveform and figure 8 shows three input pins for the waveform; therefore the larger the size the more input pins are required).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Akimoto’s a display module by applying a sweep waveform to a PWM controlled pixel, as taught by Cho, so to use a display module with a sweep waveform to a PWM controlled pixel for providing a display using the pixel circuit, which implement both pixel selection and gradient implementation using only data and scan lines, and overcome gradient non-uniformity attributable to pixel-to-pixel mismatch (Paragraph [0016]).

Claim 11, wherein claim 11 is the method of claim 1. Both prior art references of Akimoto figures 5, 9, 10, and 14, and Cho figure 5 teaches a driving method. Therefore claim 11 would be also rejected in view of Akimoto and Cho (See rejection to claim 1 above).
 
Claims 2 and 12, Cho (Fig. 1-8) discloses wherein, based on the display panel (Fig. 3 and 4) having a first size (Fig. 3 and 4; wherein figures shows a single pixel), a first number of input pins (MUX; Fig. 3 and 4; wherein figure shows a first input pin for receiving an waveform 107) are provided as the at least one input pin in the display panel (Fig. 3 and 4), and based on the display panel (Fig. 8) having a second size greater than the first size (Fig. 8; wherein figure 8 shows at least three times the size shown in figure 3 and 4), a second number of the input pins (MUX1-MUX3; Fig. 8; wherein figure shows a first input pin for receiving an waveform 107 which is three times more inputs) which is more than the first number (Fig. 3 and 4) are provided in the display panel (Fig. 8). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Akimoto’s a display module by applying a sweep waveform to a PWM controlled pixel, as taught by Cho, so to use a display module with a sweep waveform to a PWM controlled pixel for providing a display using the pixel circuit, which implement both pixel selection and gradient implementation using only data and scan lines, and overcome gradient non-uniformity attributable to pixel-to-pixel mismatch (Paragraph [0016]).

Claims 3 and 13, Cho (Fig. 1-8) discloses wherein, based on the at least one input pin (MUX1-MUX3; Fig. 8) connected to the sweep electrode being a plurality of input pins (DL1-DL3; Fig. 8), the driving unit (Fig. 8) provides the same sweep signal (Saw tooth generator) through each of the plurality of input pins (MUX1-MUX3; Fig. 8) spaced apart at regular intervals (Fig. 8; wherein figure shows multiplexers evenly spaced apart at regular intervals).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Akimoto’s a display module by applying a sweep waveform to a PWM controlled pixel, as taught by Cho, so to use a display module with a sweep waveform to a PWM controlled pixel for providing a display using the pixel circuit, which implement both pixel selection and gradient implementation using only data and scan lines, and overcome gradient non-uniformity attributable to pixel-to-pixel mismatch (Paragraph [0016]).

Claims 10 and 20, Cho (Fig. 1-8) discloses wherein the sweep electrode (DL1-DL3; Fig. 8) is provided in a plurality of block units (Fig. 8), 
wherein a plurality of input pins are provided (MUX1-MUX3; Fig. 8), and the plurality of input pins (MUX1-MUX3; Fig. 8) are connected to each of the plurality of sweep electrode blocks (DL1-DL3; Fig. 8) symmetrically to each other (Fig. 8; wherein figure shows an equal amount), and 
wherein the driving unit (Fig. 8) provides the sweep signal (Saw tooth generator; Fig. 8) in the sweep electrode block units (DL1-DL3; Fig. 8) through plural of the input pins (MUX1-MUX3; Fig. 8) connected to each block (Fig. 8).  

Akimoto (Fig. 1-15) discloses wherein the driving unit (20; Fig. 2) provides the sweep signal (Fig. 10) at different times (Fig. 10; wherein figure shows different column illuminating periods).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Akimoto et al (US 2002/0196213 A1) in view of Cho et al (US 2006/0132053 A1) as applied to claims 1 and 11 above, and further in view of Shen et al (US 2016/0268239 A1).

Claims 4 and 14, Akimoto in view of Cho discloses the module according to claim 1.
Akimoto in view of Cho does not expressly disclose wherein the display panel has a stacked structure including first to fourth metal layers, 
wherein the first metal layer includes a gate terminal of the driving transistor, 
38wherein the second metal layer includes source and drain terminals of the driving transistor, 

wherein the fourth metal layer includes an electrode for connecting the PWM pixel circuit and the inorganic light emitting device to each other.
Shen (Fig. 1-4) discloses wherein the display panel (Fig. 4) has a stacked structure including first to fourth metal layers (Fig. 3(a) and 3(b); wherein figure shows a plurality of layers), 
wherein the first metal layer (302; Fig. 3(a); Paragraph [0051]) includes a gate terminal of the driving transistor (T2; Fig. 2), 
38wherein the second metal layer (307 306; Fig. 3(a); Paragraph [0051]) includes source and drain terminals of the driving transistor (T2; Fig. 2), 
wherein the third metal layer (312; Fig. 3(b)) includes an electrode for supplying a driving voltage (Data; Fig. 2) to the PWM pixel circuit (Fig. 2), and 
wherein the fourth metal layer (311; Fig. 3(a)) includes an electrode for connecting the PWM pixel circuit (A2; Fig. 1) and the inorganic light emitting device (A1; Fig. 1) to each other (Fig. 3(a)).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Akimoto in view of Cho’s a display module by applying a layering of driving transistor, as taught by Shen, so to use a display module with a layering of driving transistor for providing adapts to the existing fabrication process of the display panel, which is easy to implement with a low cost (Paragraph [0077]).

Allowable Subject Matter
Claims 5-9 and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 5 and 15 are directed to specific layering of the sweep electrodes with respect to the previously claimed metal layers. The cited prior art references are silent with respect to the arrangement of the sweep electrode layering as claimed. Therefore the Examiner believes claims contain allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J SNYDER whose telephone number is (571)270-3460.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on (571)272-7772.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Adam J Snyder/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        04/06/2021